DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 12/22/2021.  
This action is made FINAL.

2.	Claims 1-2 are pending in the case.  Claims 1 and 2 are independent claims.  Claims 1 and 2 have been amended.



Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.

Applicant argues (claim 1) modification of Brown, which fails to disclose an augmented reality system, provides no basis for an obviousness rejection.

In response, Brown’s teaching of a computing device displaying musical notes, when combined with Zund’s teaching of a computing device displaying musical arrangements, such as chords, using augmented reality provides improvement to a 



Applicant argues (claim 1) Brown fails to disclose an octave of musical notes selected by a user.

In a response, Brown discloses visualization of musical notes (Fig. 11) and enables user selection of musical notes (Para 24).  Therefore, Brown discloses an octave of musical notes selected by a user.



Applicant argues Brown fails to disclose the octave traversing a single loop or single open loop; and, a prompt to place the loop or coil in a particular position.

	In response, Brown discloses displaying an octave in a loop on a display interface (Fig. 11) and enables user selection of placement of the octave visualization (Para 72, 85).  Therefore, Brown discloses the octave traversing a single loop or single open loop; and, a prompt to place the loop or coil in a particular position.


Applicant argues (claim 1) Brown fails to disclose tetrahedrons indicating the musical notes of an octave.

	In response, Brown discloses, on a spiral visualization, using shapes to indicate the musical notes (Fig. 11, 12).  Additionally, when combined with Lemon’s teaching of a computing device displaying a path of shapes, such as tetrahedrons, provides improvement to a known device by applying a known technique.  Additionally, the test for obviousness is what the combined teachings of Brown and Lemons would have suggested to one of ordinary skill in the art.



Applicant argues (claim 1) Brown fails to disclose 12 tetrahedrons spaced apart on the loop indicate the musical notes of the octave. 


	In response, Brown discloses visualizing an octave of 12 notes depicted as shapes (Fig. 11, 12).  Therefore, Brown discloses 12 tetrahedrons spaced apart on the loop indicate the musical notes of the octave.  Additionally, the teaching of Brown when combined with Lemon’s teaching of a computing device displaying a path of shapes, such as tetrahedrons, provides improvement to a known device by applying a 



Applicant argues (claim 1) Brown fails to disclose the user walks around holding the augmented reality controller to select a displayed tetrahedron.

	In response, Zund teaches an augmented reality controller, such as a laptop or desktop (Fig. 3), enabling user gestural interaction to select presentation of musical tracks (Fig. 2B/2C).  Brown teaches a computing device displaying a selectable path of polygonal shapes representing musical tracks (Fig. 11, 12).  The combined teaches provide improvement to a known device by applying a known technique.  Additionally, the test for obviousness is what the combined teachings of Brown and Zund would have suggested to one of ordinary skill in the art.


 Applicant argues (claim 1) Brown fails to disclose a tetrahedron color indicates a distance from a chosen root note of a musical note.

	In response, Brown discloses displaying notes on a spiral from low to high (Para 85; Fig. 11, 12), where the notes are displayed with color associated with a position/degree of a frequency range relative to a base (Para 63-64, 81, 82, 84).  


Applicant argues Brown, Lemons nor Zund disclose the recited features of claim 2.

	In response, similar rationale as provided in the above response to Applicant’s Remarks of claim 1, which includes recitation of similar claim features, applies herein.


	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).




Specification

The substitute specification filed December 22, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 

the statement as to a lack of new matter under 37 CFR 1.125(b) is missing; 

a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).

The amendment filed December 22, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (and indicated by bold underlining): 

 [014] …A processor 112 running augmented reality software and accessing data 118 receives environmental signals and inputs from transducers 116 and signals from an augmented reality controller 121

Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “musical notes selected”, without recitation of any structure for performing this function of the augmented reality system.  Correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell Brown et al., US 2005/0190199 A1, and further in view of Kenneth Lemons, US 2008/0271591 A1 and Fabio Zund et al., US 9,679,547 B1.


Independent claim 1, Brown discloses an augmented reality system comprising: 

an octave of musical notes selected by a user (i.e. select notes recognized in music – Para 17, 18, 22, 24); 

a processor and a display (i.e. system displaying musical notes includes a processor and a display – Para 25); 

the octave traversing a single loop or single open loop; and, a prompt to place the loop or coil in a particular position (i.e. the path of the octave may be a spiral – Fig. 11; Para 72 85); 



at least one axis of the shape used as a pointer (i.e. one axis of the shape indicates a direction of the spiral path from low notes to high notes – Fig. 11, 12; Para 85);


a tetrahedron color that indicates a distance from a chosen root note of a musical scale (i.e. notes displayed on a spiral from low to high – Para 85; Fig. 11, 12; note color indicates note position (degree of hi/lo) relative to a frequency range associated with a base color – Para 63-64, 81, 82, 84);

wherein the user either roll over or select a displayed shape (i.e. a user interface of a display – Para 23 - enables visualization of multiple shapes along a spiral – Fig. 11; Para 89 – where the shape is user selectable – Para 89; the user can select displayed shapes – Para 114).

Brown fails to disclose a processor communicating with an augmented reality controller; tetrahedrons spaced apart on a loop; an augmented reality controller allowing [the user] to select a displayed tetrahedron; and the user may walk around with an outstretched arm holding an augmented reality controller allowing them to either roll over or select a displayed shape.


Lemons discloses displaying a path of shapes (Fig. 9, 12) with polyhedron (e.g. tetrahedron) shapes (Fig. 10, 12).


It would have been obvious at the effective date of invention to combine Lemons displaying a tetrahedron shape with the method of Brown because each teaches visualizing musical notes utilizing shapes, of which a tetrahedron is an exemplary design choice that yields predictable results.

Zund discloses a processor communicating with an augmented reality controller (i.e. processor implements an augmented reality component as a module – col. 7, ll. 50-62 - and communicates with a display – Fig. 2A; user interaction with the augmented reality controller present musical tracks/chords - abstract; col. 4, ll. 20-35; Fig. 2B/2C).

It would have been obvious at the effective date of invention to combine Zund’s known a processor communicating with an augmented reality controller to enable user interaction with tracks with the known method of Brown because each visualizes music content, such that implementation of a known method of visualizing notes of tracks by known augmented reality controller display and selection of tracks implemented via a processor interpretation of gestural input provides an improved experience for visualizing musical compositions and yields predictable results.



Independent claim 2, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Brown discloses an augmented reality system comprising: a display proximate a user's eyes (i.e. display device – Fig. 11; Para 23); and, the notes depicted by tetrahedrons that point in a direction along the spiral path of increasing frequency (i.e. lowest notes at the beginning of the spiral and highest notes at the outer limits of the spiral – Para 85).





Conclusion
                     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619